Order entered October 8, 2019




                                                            In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                    No. 05-19-00988-CV

                                              COREY STEELE, Appellant

                                                               V.

                                     MARK HUMPHREYS, ET AL., Appellees

                                 On Appeal from the 193rd Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. DC-19-04082

                                                          ORDER
               The reporter’s record in this case is overdue. By postcard dated August 22, 2019, we

       notified Vielica Dobbins, Official Court Reporter for the 193rd Judicial District Court, that the

       reporter’s record was overdue and directed her to file the reporter’s record within thirty days. To

       date, the reporter’s record has not been filed and Ms. Dobbins has not corresponded with the

       Court regarding the reporter’s record.

               Accordingly, we ORDER Vielica Dobbins, to file, within TEN DAYS of the date of this

       order, either (1) the reporter’s record; or (2) written verification no hearings were recorded.1




1
    Our records show appellant is entitled to proceed without payment of costs.
We notify appellant that if we receive verification he has not requested the reporter’s record we

will order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       By motion dated October 4, 2019, appellant seeks a thirty day extension to file his brief.

Because appellant’s brief is not due until thirty days after the record is complete, we DENY

appellant’s motion as premature.

       We DIRECT the Clerk to send copies of this order to:

       Honorable Bridgett N. Whitmore
       Presiding Judge
       193rd Judicial District Court

       Vielica Dobbins
       Official Court Reporter
       193rd Judicial District Court

       All parties




                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE